TRAYLOR, Justice,
dissenting.
In the present case, the state responded to the defense request for discovery and inspection by providing counsel with open-file discovery. Testimony presented at the preliminary hearing provided further detailed notice of what conduct the state had charged against respondent and informed respondent of the legal basis upon which it *100charged her with criminal culpability. Moreover, the bill of information itself initially provided the defendant with notice of the charges against her. Although the bill of information could have been more specifically worded, the bill of information itself, plus the open file discovery and the preliminary hearing testimony provided the defendant sufficient notice of the crime charged.
Under these circumstances, because the state has provided respondent with sufficient notice of the crime charged, and because the record reveals at least one set of facts which, if proved to the satisfaction of a trier of fact, may support a conviction for violation of LSA-R.S. 14:93.3,1 believe the trial court erred in sustaining the motion to quash.
Therefore, I respectfully dissent.